DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 (Maintained, in part)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47 and 48 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating the vascular pathology associated with alcoholism or preventing vascular dysfunction associated with the  pathogenesis of alcoholism, does not reasonably provide enablement for treating or preventing alcoholism as broadly claimed, as discussed in the previous office action.  
The Affidavit under 37 CFR 1.132 filed on December 16, 2020 is insufficient to overcome the rejection of claims 47-48 based upon lack of enablement as set forth in the last Office action for the following reasons. 
While the Figure 7 of the Affidavit teaches “rClu [of the claims] treatment blocked the BP-lowering effect of ethanol in GTAP-/- but not WT mice, indicating a role of rClu in protection of vascular function during the pathogenesis of alcoholism with impairment of the 
Claims 47 and 48, however, recite “ A method of treating or preventing alcoholism in a subject”.  The DSM-5 defines alcoholism as alcohol abuse and/or dependence (See NIH, National Institute on Alcohol Abuse and Alcoholism, pamphlet Retrieved online from  www.niaaa.nih.gov/publications/brochures-and-fact-sheets/alcohol-use-disorder-comparison-between-dsm; Retrieved on 3/26/2021). Alcoholism is considered a psychiatric disease.  In contrast, what the affidavit provides enabling guidance for is the treatment and/or prevention of fatty liver steatosis, and/or vascular dysfunction associated with ethanol consumption.
	Therefore, the rejection of these claims is maintained.
	
Double Patenting (Withdrawn)
The terminal disclaimer filed and approved on December 16, 2020 has overcome the rejected on the ground of nonstatutory double patenting as being unpatentable over claims in U.S. Patent No. 10,464,994 B2. 

Conclusion
Claims 34-46 and 49-56 are allowed.
Claims 47 and 48 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649